ADAMS, Circuit Judge
(dissenting):
The symbiotic relationship between legal norms and factual contexts appears perhaps in its starkest form in the field of labor law. The principles governing the affairs of employers and employees have largely evolved through attempts by legislatures, courts, and administrative tribunals to contain within a comprehensible set of rules the complicated undulations of labor-management-relations. Since our understanding of the usually complex factual situations is ae*89quired through a detached perusal of a written record, it is not surprising that, on occasion, we; as judges, differ as to the applicable legal principles.' Separate opinions, like mine in the instant case, seem an inevitable product of the intri.cate tapestry of rule and fact constituting the law in this field.
Thus, while I agree with the majority’s disposition of the charges of unfair labor practice against Suburban, I disagree with its conclusion that the activities of H.A.M.L. surrounding the recognition of UTU and its subsequent expedited negotiation of a collective bargaining agreement with UTU did not constitute an unfair labor practice.
1. The Unfair Labor Practice Rulings Against Suburban
As for the decision with respect to Suburban, since the administrative law judge expressly disavowed this Court’s reasoning and result in Swift and since he offered no factual basis apart from Suburban’s awareness of the decertification petition for a conclusion that the employer believed that a real question of representation existed, I am constrained to agree with the majority that Suburban did not commit an unfair labor practice in reaching an agreement with UTU while the decertification petition was pending.
Swift holds in essence that the filing of a decertification petition and “an administrative determination that a hearing thereon should be held” is not sufficient evidence to establish the employer’s belief that a real question of representation exists. In Midwest Piping, the Board had held, prior to Swift, that once a representation petition had been filed with the Board, the employer’s act in recognizing one of two competing unions amounted to “unlawful assistance which interfered with, restrained, and coerced its employees in the exercise of rights guaranteed in section 7 of the Act.” Despite some degree of agreement with the Swift rule in other circuits,1 the Board has continued to decide cases on the basis of the Midwest Piping rationale.
The concerns underlying the Board’s resistance to the Swift rule, thus accounting for its adherence to the Midwest Piping doctrine, are not altogether illusory. The doctrine according to the Board is but “a direct outgrowth of the parent doctrine of employer neutrality in matters relating to employees’ choice of bargaining representatives.”2 The doctrine promotes the general objective of preserving the employees’ free choice in several ways. First an election would appear to be a better test of employee sentiment than authorization cards or other, less formal evidence that an incumbent union retains majority status.3 Second, once an employer has recognized and begun to bargain with one of two competing unions, the legitimacy thereby likely conferred in the eyes of some employees on the chosen union makes it very difficult, in subsequent Board proceedings, if any there be, to determine whether the chosen union had attained majority status prior to the act of recognition.4 Hence, the Midwest Piping doctrine serves as a prophylactic device insofar as it discourages recognition prior to a Board-conducted election, thereby avoiding the subtle effects preelection recognition may well have on employee sentiment.
However, several policy considerations support the Swift doctrine. First, permitting the employer to continue to bargain with an incumbent union avoids the *90disruption in the collective bargaining process occasioned by insubstantial claims to majority status asserted by nonincumbent unions. Second, assuming that the incumbent union does, in fact, enjoy majority status, the employees’ wishes are, in effect, frustrated during that period required to conduct the representation election which Midwest Piping mandates in cases when a representation petition has been filed. Third, some would contend that labor-management relations have matured over the years to the extent that the danger of the successful establishment of a union which is unduly solicitous of the employer’s wishes and needs is minimal and, therefore, the evils of premature recognition and continued bargaining with an incumbent union whose majority status has been challenged by a representation petition are mitigated.
None of the factors tending to support rejection of the Swift rule are of recent vintage. This Court in Swift no doubt weighed these considerations in reaching its decision. Therefore, it would not appear • appropriate, at least at this time, to question the rule.
2. The Unfair Labor Practice Against H.A.M.L.
The H.A.M.L. situation is somewhat different. The H.A.M.L. workers were not represented by any union before November 3, 1971. At that time, UTU and the Teamsters were both engaged in organizational efforts. There is no indication in the record, apart from the usually suspect authorization cards, whether UTU had attained, at any time, actual majority status. The Board’s order with respect to H.A.M.L. required the employer, inter alia, to refrain from treating UTU as its employees’ representative. The enforcement of this order appears to be the prelude to a Board-conducted election.
Thus, the Swift rule and the Midwest Piping doctrine, which deal with petitions to decertify an existing union, are somewhat inapposite. Instead, we must resort to more pristine standards for determining whether the employer’s recognition of UTU constituted illegitimate assistance to that union, standards largely unsullied by the conflicting glosses of Swift and Midwest Piping.
Section 7 of the National Labor Relations Act guarantees employee-free choice in the selection of a bargaining representative as well as the right to reject all putative representatives. The employer’s awareness that a representation dispute exists is some evidence that its action in recognizing one of the disputants prior to an election interfered with the employees’ section 7 rights or contributed to the support of the chosen union.5 Yet, Swift makes clear that if such an awareness is acquired solely through the filing of a representation petition, bargaining with the incumbent union does not amount to .an unfair labor practice.
It is arguable, however, that when there is a closely contested representational dispute in a bargaining unit previously unrepresented, such as that comprised of H.A.M.L. employees, the impact of recognition on employee freedom of choice is perhaps more devastating than when an employer merely continues to bargain with an incumbent union despite the existence of a decertification petition. Nevertheless, when employer awareness of a representational dispute and its subsequent recognition of one of the competing unions are coupled with a finding of acts that tend to favor one of two rival unions or to render suspect the employer’s motivations in recognizing one of the unions, it becomes difficult to conclude that the employer has not interfered with employee choice.
In the case at hand, the administrative law judge relied primarily on the unusual haste surrounding the acquisition of an authorization card majority, the quickness of the employer’s recognition, and the swiftness of the negotiation of a collective bargaining agree*91ment. The majority concludes that the rapid pace of these-events did not interfere with the employees’ freedom of choice because the UTU represented an uncoerced majority of the workers. This assertion of uncoerced majority status is founded solely upon the authorization cards submitted by UTU to H.A.M.L. Viewed against the questionable reliability of authorization cards as an indication of employer sentiment, I cannot regard the frantic efforts on the part of UTU and H.A.M.L. as “precisely the sort of cooperation that it is the policy of the Act to foster.”6 Instead, the circumstances surrounding the negotiations between H.A.M.L. and UTU, coupled with other factual findings of the administrative law judge, would seem sufficient to support the Board’s inference that H.A. M.L.’s actions had the effect of interfering with the employees’ freedom of choice.
The majority appears to agree that other findings of the administrative law judge are “supported by substantial evidence on the record considered as a whole.” 7 Findings that H.A.M.L. knew about the Teamsters’ organizational activities and that H.A.M.L. suggested that UTU begin to organize in response thereto, do, in my judgment, shed substantial light on the intended and, in all probability, actual effects of the expedited recognition and negotiations.
Despite the concession by the administrative law judge that “the evidence of direct assistance in obtaining signatures on the mimeographed UTU ‘authorizations’ is not particularly strong,” there appears to exist a sufficient factual predicate to support a conclusion that H.A.M.L.’s assistance to UTU amounted to a violation of sections 8(a)(1) and 8(a)(2). Also, because of the existence of a union security provision in the contract, there would seem to be a rational basis for the conclusion that section 8(a) (3) has been violated as well.
In sum, I cannot conclude that “the Board’s factual inferences [with respect to H.A.M.L.] are so irrational they cannot stand. . . . ”8 Thus, I would permit enforcement of the Board’s order to the extent it is intended to remedy unfair labor practices committed by H.A. M.L.
In all other respects, I join the opinion of the majority.

. See, e. g., NLRB v. Midtown Service Co., 425 F.2d 665, 669 (2d Cir. 1970) ; Getman, The Midwest Piping Doctrine: An Example of the Need for Reappraisal of Labor Board Dogma, 31 U.Chi.L.Rev. 292 (1964).


. NLRB v. National Container Corp., 211 F.2d 525, 536 (2d Cir. 1954).


. See NLRB v. Gissel Packing Co., Inc., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969) ; Note, Union Authorization Cards, 75 Yale L.J. 805 (1966).


. But cf., Getman, The Midwest Piping Doctrine: An Example of the Need for Reappraisal of Labor Board Dogma, 31 U.Chi.L.Rev. 293, 305-311 (1964).


. 29 U.S.C. § 158 (a) .(1) & (2).


. Majority Opinion at 86.


. 29 U.S.C. § 160(f) ; Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


. Department Store Food Corp. v. NLRB, 415 F.2d 74, 77 (3d Cir. 1969).